UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4333
JAMES MICHAEL HILL,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-00-215)

                      Submitted: January 29, 2002

                      Decided: February 21, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Brian A. Glasser, BAILEY & GLASSER, L.L.P., Charleston, West
Virginia, for Appellant. Charles T. Miller, United States Attorney, R.
Booth Goodwin, II, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. HILL
                              OPINION

PER CURIAM:

   James Michael Hill pled guilty to aiding and abetting the distribu-
tion of cocaine under 21 U.S.C.A. § 841(a)(1) (West 1999 & Supp.
2001) and 18 U.S.C. § 2 (1994), and was sentenced to ninety-six
months imprisonment. (J.A. 129-30). Hill’s attorney has filed a brief
under Anders v. California, 386 U.S. 738 (1967). Counsel states that
there are no meritorious grounds for appeal but raises the following
issues, whether: (1) Hill’s guilty plea was knowing and voluntary;
(2) the district court had jurisdiction to accept the guilty plea for an
unspecified amount of cocaine; (3) Hill’s sentence is invalid in light
of Apprendi v. New Jersey, 530 U.S. 466 (2000); and (4) Hill’s sen-
tence was properly enhanced under the Sentencing Guidelines for use
of a weapon and obstruction of justice. For the reasons that follow,
we affirm.

   First, the record reveals that Hill’s plea of guilty was knowing and
voluntary and that the district court did not commit reversible error
in conducting its Fed. R. Crim. P. 11 colloquy with him. United States
v. Goins, 51 F.3d 400, 402 (4th Cir. 1995); United States v. DeFusco,
949 F.2d 114, 117 (4th Cir. 1991).

   Second, Hill argues that the district court lacked jurisdiction to
accept his guilty plea to aiding and abetting the distribution of an
unspecified amount of cocaine. This claim fails under this court’s
recent decision in United States v. Dinnall, 269 F.3d 418, 424 (4th
Cir. 2001). In Dinnall we upheld the defendant’s guilty plea convic-
tion to conspiracy to possess with intent to distribute an unspecified
amount of cocaine base but remanded for the district court to resen-
tence Dinnall within the twenty-year statutory maximum conviction
under 21 U.S.C.A. § 841(b)(1)(C). Id. at 420-24. Thus, in the instant
case, the district court had jurisdiction to accept Hill’s guilty plea.

   Third, we decline Hill’s invitation to adopt the reasoning in United
States v. Flowal, 234 F.3d 932 (6th Cir. 2000), in which the Sixth Cir-
cuit suggested that Apprendi is implicated whenever a factual finding
exposes a defendant to a higher sentence. Flowal is inconsistent with
the Apprendi opinion itself, and we have held that Apprendi does not
                         UNITED STATES v. HILL                         3
require the government to submit to a jury facts relevant to sentence
enhancements that do not extend the sentence beyond the statutory
maximum. United States v. Kinter, 235 F.3d 192, 201-02 (4th Cir.
2000), cert. denied, 121 S. Ct. 1393 (2001).

   Finally, Hill argues that his sentencing enhancements for posses-
sion of a dangerous weapon under U.S. Sentencing Guidelines Man-
ual § 2D1.1(b)(1) (2000) and for obstruction of justice under USSG
§ 3C1.1 were erroneous. Because Hill failed to object to these
enhancements in the district court, we review the claims only for plain
error. United States v. Olano, 507 U.S. 725, 731-32 (1993); United
States v. Cedelle, 89 F.3d 181, 184-86 (4th Cir. 1996). Testimony at
the sentencing hearing reveals that Hill did carry a nine-millimeter
pistol during at least one drug transaction and that he threatened the
life of a witness who cooperated with the government. Accordingly,
we find that both enhancements were proper.

   We have examined the entire record* in this case in accordance
with the requirements of Anders, and find no meritorious issues for
appeal. Accordingly, we affirm. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED

   *This review includes the issues raised in Hill’s supplemental pro se
informal briefs.